Citation Nr: 1515592	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a right hip disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to June 1971.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The issue entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1971 rating decision, the RO denied the claim for service connection for a right hip disability, based on the determination that such disability was not aggravated by service.  

2.  The Veteran did not submit a notice of disagreement for the July 1971 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a right hip disability.

3.  The additional evidence received since the July 1971 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a right hip disability.




CONCLUSIONS OF LAW

1.  The July 1971 rating decision, which denied entitlement to service connection for a right hip disability, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

2.  The additional evidence received since the July 1971 rating decision is new and material to the claim for service connection for a right hip disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a right hip disability, discussion concerning compliance with the duties to notify and assist is not necessary.  

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a July 1971 rating decision, the RO denied the claim for service connection for a right hip disability based on the determination that such disability was not aggravated by service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the July 1971 decision.  Moreover, no new and material evidence was submitted within a year of the July 1971 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

At the time of the July 1971 rating decision, the evidence of record included the Veteran's service treatment records.

The additional evidence presented since the July 1971 rating decision includes a February 2013 VA treatment record and addendum opinion, in which Dr. K. noted that the Veteran was active in basic training and infantry training, and he opined that the Veteran's activity service contributed to the progression of his current right hip severe degenerative joint disease.  The credibility of the February 2013 medical opinion is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because medical evidence showing that the Veteran's right hip disability was aggravated by service is pertinent evidence that was absent at the time of the July 1971 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the February 2013 medical opinion by Dr. K. is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for a right hip disability.



ORDER

Because new and material evidence has been received, the claim of service connection for a right hip disability is reopened.


REMAND

The Veteran contends that his pre-existing right hip disability was aggravated by service beyond the natural progress.  See e.g., February 2012 notice of disagreement.  The Veteran's reports that his pre-service femoral neck fracture status post-surgical intervention with pinning had no residuals and that he had no hip problems on entry into service.  See e.g., March 2011 Veteran statement; February 2012 notice of disagreement.  The service treatment records show in-service treatment for right hip symptoms and a diagnosis on discharge from service of right hip slipped epiphysis with pins in place.  The Veteran has been diagnosed with degenerative joint disease of the right hip during the appeal period.  See e.g., September 2013 VA examination.  

The Veteran was afforded a VA examination in September 2013 that was inadequate as the examiner's opinion is internally inconsistent.  The examiner first noted the assessment of endstage degenerative changes to the right hip posttraumatic, bone on bone.  Then, the examiner stated that the Veteran had no residuals or symptoms due to his pre-service hip fracture surgery.  Further, the opinion is inadequate as the examiner based her opinion on the erroneous finding that the Veteran had no medical treatment for his hip from 1971 to 2010.  See January 2010 VA treatment record (noting an August 2008 VA treatment record indicating hip pain on review of records from 1999 to September 2009).  Significantly, the examiner did not address the Veteran's reports of intermittent recurrent pain in the right hip in rendering her finding of no continuity of symptomatology.  Also, the examiner opined that the Veteran's diagnosed right hip degenerative joint disease is related to morbid obesity, but the opinion is unclear whether the VA examiner found that the Veteran was morbidly obese in service.  The examiner also did not address whether the Veteran's pre-existing right hip disability was aggravated by service.      

Further, based on the February 2013 medical opinion by VA provider Dr. K, it is unclear whether the Veteran's pre-existing right hip disability was aggravated beyond the natural progress by service.  For these reasons, the Veteran should be afforded a VA examination to determine the nature and etiology of a right hip disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records regarding the right hip, specifically to include any VA treatment of the right hip prior to 2010 and any relevant private treatment provider.  

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Please obtain all outstanding relevant VA treatment records, to include records from February 2013 to present, and from August 2008 to December 2009.

3. After completing the above development, please schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the nature and etiology of a right hip disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

(a) The examiner is asked to opine as to the nature and diagnosis(es) of the Veteran's right hip disability.  

In so doing, please indicate whether there are any current residuals of the in-service right hip slipped epiphysis with pins in place.  

Please specifically address whether it is at least as likely as not (probability of 50 percent) that the right hip degenerative joint disease is a residual of the in-service right hip slipped epiphysis with pins in place.  

(b) If the Veteran's degenerative joint disease is not a residual of the in-service right hip slipped epiphysis with pins in place, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the right hip degenerative joint disease manifested in service or within the first post-service year, or is otherwise etiologically related to service, to include as a result of activities in service and/or any morbid obesity found in service.

The examiner's attention is invited to the September 2013 VA examiner's opinion that the degenerative joint disease is related to morbid obesity. 

(c) Regarding any current right hip disability, to include degenerative joint disease, that is a residual of the in-service right hip slipped epiphysis with pins in place, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that there was an increase in severity of the pre-existing right hip disability during service.    

(d) If there was an in-service increase in severity of the pre-existing right hip disability, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such increase was due to the natural progress of the right hip disability.

In rendering these opinions, the examiner's attention is invited to the following: 

(i) The Veteran's reports that his pre-service right hip injury, status post-surgery, had no residuals and that he had no hip problems on entry into service.  See e.g., March 2011 Veteran statement; February 2012 notice of disagreement.

(ii) The service treatment records showing in-service treatment for right hip symptoms and the diagnosis on discharge from service of right hip slipped epiphysis with pins in place.  

(iii)  The Veteran's reports of a long history of intermittent right hip pain since his pre-service right hip fracture surgery and pinning, and worsening pain since about 2009.  See May 2012 VA treatment record; February 2013 VA treatment record with addendum opinion by Dr. K.  


(iv)  The May 2012 VA Orthopedic Consult, showing an assessment of endstage degenerative changes to the right hip posttraumatic, bone on bone.  

(v)  The February 2013 VA treatment note with addendum opinion by Dr. K. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the VA examination in September 2013 is inadequate as the examiner's opinion is internally inconsistent.  The examiner first noted the assessment of endstage degenerative changes to the right hip posttraumatic, bone on bone.  Then, the examiner stated that the Veteran had no residuals or symptoms due to his pre-service hip fracture surgery.  Further, the opinion is inadequate as the examiner based her opinion on the erroneous finding that the Veteran had no medical treatment for his hip from 1971 to 2010.  See January 2010 VA treatment record (noting an August 2008 VA treatment record indicating hip pain on review of records from 1999 to September 2009).  Significantly, the examiner did not address the Veteran's reports of intermittent recurrent pain in the right hip in rendering her finding of no continuity of symptomatology.  Also, the examiner opined that the Veteran's diagnosed right hip degenerative joint disease is related to morbid obesity, but the opinion is unclear whether the VA examiner found that the Veteran was morbidly obese in service.  The examiner also did not address whether the Veteran's pre-existing right hip disability was aggravated by service.      

4. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


